EXHIBIT CHARMING SHOPPES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Thirteen Twenty-six Weeks Ended Weeks Ended August 4, August 4, (In thousands, except per share amounts) 2007 2007 Net sales $ 694,359 $ 1,390,973 Cost of goods sold, buying, catalog, and occupancy expenses 485,236 958,387 Selling, general, and administrative expenses 176,223 356,321 Total operating expenses 661,459 1,314,708 Income from operations 32,900 76,265 Other income 3,771 5,101 Interest expense (2,818 ) (6,081 ) Income from continuing operations before income taxes 33,853 75,285 Income tax provision 12,959 27,925 Income from continuing operations 20,894 47,360 Loss from discontinued operations, net of income tax benefit of $1,961 for 13 weeks and $2,263 for 26 weeks (2,615 ) (2,783 ) Net income $ 18,279 $ 44,577 Basic net income per share: Income from continuing operations $ .17 $ .38 Loss from discontinued operations, net of tax (.02 ) (.02 ) Net income $ .15 $ .36 Diluted net income per share: Income from continuing operations $ .16 $ .36 Loss from discontinued operations, net of tax (.02 ) (.02 ) Net income $ .14 $ .34 1 CHARMING SHOPPES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Thirteen Thirty-nine Weeks Ended Weeks Ended November 3, November 3, (In thousands, except per share amounts) 2007 2007 Net sales $ 599,665 $ 1,990,638 Cost of goods sold, buying, catalog, and occupancy expenses 429,175 1,387,562 Selling, general, and administrative expenses 172,423 528,744 Total operating expenses 601,598 1,916,306 Income/(loss) from operations (1,933 ) 74,332 Other income 2,686 7,787 Interest expense (2,206 ) (8,287 ) Income/(loss)from continuing operations before income taxes (1,453 ) 73,832 Income tax provision 287 28,212 Income/(loss) from continuing operations (1,740 ) 45,620 Loss from discontinued operations, net of income tax benefit of $1,365 for 13 weeks and $3,628 for 39 weeks (1,828 ) (4,611 ) Net income/(loss) $ (3,568 ) $ 41,009 Basic net income/(loss) per share: Income/(loss) from continuing operations $ (.01 ) $ .37 Loss from discontinued operations, net of tax (.02 ) (.04 ) Net income/(loss) $ (.03 ) $ .33 Diluted net income/(loss) per share: Income/(loss) from continuing operations $ (.01 ) $ .36 Loss from discontinued operations, net of tax (.02 ) (.04 ) Net income/(loss) $ (.03 ) $ .32 2 CHARMING SHOPPES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Thirteen Fifty-two Weeks Ended Weeks Ended February 2, February 2, (In thousands, except per share amounts) 2008 2008 Net sales $ 731,824 $ 2,722,462 Cost of goods sold, buying, catalog, and occupancy expenses 581,247 1,968,809 Selling, general, and administrative expenses 176,049 704,793 Impairment of goodwill and trademarks 98,219 98,219 Restructuring charges 14,357 14,357 Total operating expenses 869,872 2,786,178 Loss from operations (138,048 ) (63,716 ) Other income 1,006 8,793 Interest expense (2,265 ) (10,552 ) Lossfrom continuing operations before income taxes and extraordinary item (139,307 ) (65,475 ) Income tax provision/(benefit) (18,661 ) 9,551 Loss from continuing operations before extraordinary item (120,646 ) (75,026 ) Loss from discontinued operations, net of income tax benefit of $2,306 for 13 weeks and $5,934 for 52 weeks (4,688 ) (9,299 ) Extraordinary item, net of income tax provision of $582 for 13 and 52 weeks 912 912 Net loss $ (124,422 ) $ (83,413 ) Basic net loss per share: Loss from continuing operations $ (1.03 ) $ (.62 ) Loss from discontinued operations, net of tax (.04 ) (.08 ) Extraordinary item, net of income taxes .01 .01 Net loss (1) $ (1.07 ) $ (.69 ) Diluted net loss per share: Loss from continuing operations $ (1.03 ) $ (.62 ) Loss from discontinued operations, net of tax (.04 ) (.08 ) Extraordinary item, net of income taxes .01 .01 Net loss (1) $ (1.07 ) $ (.69 ) (1)Results may not add due to rounding 3
